EXHIBIT 10.2
 
Description of Automatic Grant of Directors’ Restricted Stock Awards
Pursuant to the Terms of the
Occidental Petroleum Corporation 2005 Long-Term Incentive Plan
 
 
In May 2010, pursuant to section 4.5 of the Corporation’s 2005 Long-Term
Incentive Plan (the “Plan”), the Board of Directors (the “Board”) restated its
resolutions adopted in February 2006 and 2007 with respect to annual and special
restricted stock awards to be granted automatically to non-employee directors
(the “Automatic Grants”) pursuant to the Plan to increase the grant to the Lead
Independent Director and to provide for special grants to Committee Chairs
appointed other than at an Annual Meeting.  All other provisions of the
automatic grants, including the form of award, remain unchanged. The following
sets forth the restated automatic grant program:
 
(a) Annual Awards.  On the first business day following each annual meeting
during the term of the Plan, each Non-Employee Director who is then a member of
the Board shall be awarded five thousand (5,000) whole shares of Restricted
Stock.
 
(b) Special Awards.  On the first business day following each annual meeting
during the term of the Plan:
 
 (i) each Non-Employee Director who is then serving as a Chairman of one or more
committees of the Board shall be awarded eight hundred (800) whole shares of
Restricted Stock with respect to each such position, in addition to any Award he
or she may be granted pursuant to (a) above; and
 
(ii) the Non-Employee Director who is then serving as Lead Independent Director
shall be awarded three thousand (3,000) whole shares of Restricted Stock with
respect to such position, in addition to any Award he or she may be granted
pursuant to (a) and (b)(i) above.
 
(c) Interim Awards.
 
(i)           If, following an annual meeting, a Non-Employee Director is
elected during the term of the Plan other than at an annual meeting, then on the
first business day following his or her election as a member of the Board, such
newly elected Non-Employee Director shall be awarded the number of shares
(rounded up to the nearest whole share) of Restricted Stock equal to five
thousand (5,000) multiplied by a fraction, the numerator of which is the number
of regularly scheduled Board meetings from the date of his or her election until
the next annual meeting and the denominator of which is the number of regularly
scheduled Board meetings between the immediately preceding annual meeting and
the next scheduled annual meeting, provided that such Non-Employee Director did
not receive an Annual Award in the immediately preceding twelve months; and
 
 
 
 
 

(ii)           If a Non-Employee Director is appointed to serve as a Chairman of
one or more committees of the Board at any time other than at an annual meeting,
then, on the first business day following the next regularly scheduled annual
meeting during the term of the Plan, such Non-Employee Director shall be awarded
with respect to each such position the number of shares (rounded up to the
nearest whole share) of Restricted Stock equal to eight hundred (800) multiplied
by a fraction, the numerator of which is the number of regularly scheduled
committee meetings, to which he or she has been appointed Chairman of, remaining
from the date of his or her selection as Chairman of one or more Board
committees until the next annual meeting and the denominator of which is the
number of regularly scheduled committee meetings, to which he or she has been
appointed Chairman of,  between the immediately preceding annual meeting and the
next regularly scheduled annual meeting; provided however, that if following the
appointment of such Non-Employee Director as a Chairman of a Board Committee,
the number of such positions held by such Non-Employee Director has not
increased from the number of positions for which he or she received a Special
Award following the immediately preceding annual meeting, then the Non-Employee
Director shall not be entitled to an Interim Award.
